EXHIBIT 10.13

 

AMERICAN EAGLE OUTFITTERS, INC

.





EXECUTIVE EMPLOYMENT AGREEMENT



This Executive Employment Agreement (this "Agreement") is made as of this 4th
day of December, 2000, by and between George Kolber ("Executive") and American
Eagle Outfitters, Inc., a Delaware corporation, its subsidiaries, successors and
assigns (the "Company").



Recitals



A. Executive has been employed as Vice Chairman and Chief Operating Officer of
the Company for more than five years and has a great deal of experience and
knowledge regarding the Company and its operations and is contemplating
accepting additional employment as the Chief Executive Officer of Value City
Department Stores, Inc.



B. The Company considers it important to have continuing access to Executive's
knowledge and expertise and desires, through this Agreement, to assure his
continued availability to provide advise and services as Vice Chairman of the
Company both with regard to the transition to a new Chief Operating Officer and
on an ongoing matter with respect to the Company's business strategies and
objectives.



C. Executive is willing to be employed by and to remain in the employ of the
Company as Vice Chairman on the terms set forth in this Agreement.



Agreement



NOW, THEREFORE, the parties agree as follows:



1. Consideration. As consideration for Executive's entering into this Agreement
and his willingness to remain bound by its terms, the Company shall employ
Executive and provide him with access to certain Confidential Information as
defined in this Agreement and other valuable consideration as provided for
throughout this Agreement, including in Sections 3 and 4 of this Agreement.



2. Employment.



(a) Position. As long as this Agreement remains in effect, Executive will be
employed as Vice Chairman of the Company, reporting to the Chairman and Chief
Executive Officer of the Company. Executive shall perform the duties, undertake
the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons employed in similar executive capacities.
Executive shall also continue to serve as a director of the Company and will
receive the benefits afforded to all board members.



(b) Restricted Employment. Executive may relocate and/or accept other employment
and serve as a director or executive officer of any other company so long as
such employment does not unreasonably interfere with the Executive's employment
responsibilities. Additionally, Executive may not serve as a director or officer
of a company that directly competes with the Company as so restricted pursuant
to Section 8 hereof, including, but not limited to the companies expressly set
forth on Exhibit A attached hereto. Notwithstanding the foregoing, it is
expressly acknowledged by the Company that Executive serves as an officer of
Value City Department Stores, Inc. or its affiliates and that such employment
will not interfere with Executive's employment with the Company.



(c) Committee. As long as Executive is employed as Vice Chairman of the Company,
Executive shall participate as Chairman of the Company's special executive
committee comprised of the Company's President, Vice Chairman, Chief Operating
Officer, Chief Financial Officer and such other officers as the Company's board
may deem appropriate from time to time.



(d) Term. Unless terminated sooner pursuant to Section 9 hereof, the term of
Executive's employment shall be five (5) years commencing on February 4, 2001
(the "Initial Term"), and, at the end of the Initial Term, the term of this
Agreement shall be automatically extended for one additional period of five
years (the "Renewal Term"), unless either the Company or Executive shall have
given written notice to the other at least three hundred sixty (360) days prior
to expiration of the Initial Term that the term of this Agreement shall not be
so extended.



3. Compensation.



(a) In connection with the transition of his current duties as Chief Operating
Officer, Executive shall continue to receive his current compensation from the
Company from the date of this Agreement through February 3, 2001. Beginning on
February 4, 2001, Executive's compensation will be at an annual base rate of
$200,000 first, second and third years and $300,000 for the fourth and fifth
years ("Basic Salary"), payable in accordance with the normal payroll practices
of the Company.



(b) Executive shall be granted 55,000 shares of restricted stock of the Company
which shall vest as follows 25,000 shares on the last day of the fiscal year
ending in 2001 and 30,000 shares on the last day of the fiscal year ending in
2002, provided that this Agreement is in effect on the date of vesting, and
which shall be subject to the terms and conditions set forth in the restricted
stock agreement attached hereto as Exhibit B.



(c) Executive will be entitled to receive the amount of the bonus that would be
payable to him under the Company's incentive plan for the fiscal year ending
February 3, 2001, as if he had continued in his position as Chief Operating
Officer to the date the payment of such amount is made.



(d) Any and all of Executive's presently issued and outstanding options to
purchase Company stock which have not vested will vest on February 4, 2001, and
will not be subject to forfeiture.



(e) Any and all of Executive's presently issued and outstanding restricted stock
which has not vested will vest and all restrictions will lapse on February 4,
2001, and will not be subject to forfeiture.



(f) Subject to applicable Company policies, Executive will be reimbursed for
necessary and reasonable business expenses incurred in connection with the
performance of his duties hereunder or for promoting, pursuing or otherwise
furthering the business or interests of the Company.



4. Fringe Benefits. Executive will be entitled to receive employee benefits and
participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during Executive's
employment and which are made generally available to all other management
employees in like positions. This includes a 401(k) and profit sharing plan,
health and medical insurance, and housing and car allowances. It is agreed that
the Company will pay any necessary COBRA payments on Executive's behalf due to
any break in medical coverage for any reason, including pre-existing conditions.



5. Public Communications. Executive and the Company will agree upon the text and
manner of distribution of any public statements concerning Executive's
employment under this Agreement.



6. Insurance. As long as Executive is a director or officer of the Company, the
Company will use its best efforts to provide directors' and officers' insurance
coverage for Executive on terms not less favorable than its existing directors'
and officers' insurance policies.



7. Confidential Information.



(a) As used throughout this Agreement, the term "Confidential Information" means
any information Executive acquires during employment by the Company (including
information Executive conceives, discovers or develops) which is not available
to the general public and which relates to the business, including research and
development projects, of the Company, its subsidiaries or its affiliated
companies.



(b) Except in furtherance of the Company's business, Executive shall not at any
time, either during or for one (1) year following employment with the Company,
make use of, or disclose to any third party, any Confidential Information unless
the specific information becomes public from a source other than Executive or
another person or entity that owes a duty of confidentiality to the Company.
However, Executive may discuss Confidential Information with employees of the
Company when necessary to perform his duties to the Company.



(c) Upon Employment Separation, Executive shall deliver to the Company all
copies, notes, documents or records of any kind that relate to any Confidential
Information within Executive's possession or under Executive's control. As used
herein, the term "notes" means written or printed words, symbols, pictures,
numbers or formulae. As used throughout this Agreement, the term "Employment
Separation" means the separation and/or termination of Executive's employment
with the Company, regardless of the time, manner or cause of such separation or
termination.



8. Noncompetition and Nonsolicitation.



(a) By entering into this Agreement, Executive acknowledges that the
Confidential Information has been and will be developed and acquired by the
Company by means of substantial expense and effort, that the Confidential
Information is a valuable asset of the Company's business, that the disclosure
of the Confidential Information to any of the Company's competitors would cause
substantial and irreparable injury to the Company's business, and that any
customers of the Company developed by Executive or others during his employment
are developed on behalf of the Company. Executive further acknowledges that
Executive has been provided with access to Confidential Information, including
Confidential Information concerning the Company's major customers, and its
marketing and business plans, disclosure or misuse of which would irreparably
injure the Company.



(b) In exchange for the consideration specified in Section 1 of this Agreement
-- the adequacy of which Executive expressly acknowledges -- Executive agrees
that, without the express approval of the Company's Chairman, during his
employment by the Company and for a period of twelve (12) months following
Employment Separation, Executive shall not, directly or indirectly, as an owner,
shareholder, officer, employee, manager, consultant, independent contractor, or
otherwise:



(i) Attempt to recruit or hire, interfere with or harm, or attempt to interfere
with or harm, the relationship of the Company, its subsidiaries or affiliates,
with any person who is an employee, customer or supplier of the Company, it
subsidiaries or affiliates;



(ii) Contact any employee of the Company for the purpose of discussing or
suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business of recruiting employees, executives or officers; or



(iii) Own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes with the
Company, its products, or any division, subsidiary or affiliate of the Company
including, but not limited to the companies expressly set forth on Exhibit A
attached hereto; provided, however, that Executive's "beneficial ownership,"
either individually or as a member of a "group" as such terms are used in Rule
13d of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), of not more than five percent (5%) of the
voting stock of any publicly held corporation, shall not be a violation of this
Agreement; provided, however, that Executive may own, manage, operate, join,
control, be employed by, consult with or participate in the ownership,
management, operation or control of, or be connected with (as a stockholder,
partner, or otherwise), any business, individual, partner, firm, corporation, or
other entity that is affiliated with or owned by the Company, its parent or any
subsidiary or affiliate of its parent as of the date of this Agreement or which
becomes such entity anytime hereafter, including Value City Department Stores,
Inc. and its affiliates.



9. Termination of Employment.



(a) Termination Upon Death or Disability. Executive's employment will terminate
automatically upon Executive's death. The Company will be entitled to terminate
Executive's employment because of Executive's disability upon 30 days written
notice. "Disability" will mean "total disability" as defined in the Company's
long term disability plan or any successor thereto. In the event of a
termination under this Section 9(a), the Company will pay Executive only the
earned but unpaid portion of Executive's Basic Salary through the termination
date. In addition, Executive shall be entitled to receive his bonus set forth in
Section 3(c) and to the acceleration of the vesting of his stock options and
restricted stock set forth in Sections 3(d) and 3(e), respectively.



(b) Termination by Company for Cause. An Employment Separation for Cause will
occur upon a determination by the Company that "Cause" exists for Executive's
termination and the Company serves Executive written notice of such termination.
As used in this Agreement, the term "Cause" shall refer only to any one or more
of the following grounds:



(i) Knowing commission of an act of dishonesty involving the Company, its
business or property, including, but not limited to, misappropriation of funds
or any property of the Company;



(ii) Engagement in activities or conduct clearly injurious to the best interests
or reputation of the Company;



(iii) Willful and continued failure substantially to perform Executive's duties
under this Agreement (other than as a result of physical or mental illness or
injury), after the Board of Directors of the Company delivers to Executive a
written demand for substantial performance that specifically identifies the
manner in which the Board believes that Executive has not substantially
performed his duties, and Executive shall have 30 days to cure, if possible;



(iv) Illegal conduct or gross misconduct that is willful and results in material
and demonstrable damage to the business or reputation of the Company;



(v) The clear violation of any of the material terms and conditions of this
Agreement or any other written agreement or agreements Executive may from time
to time have with the Company, and Executive shall have 30 days to cure, if
possible;



(vi) The clear violation of the Company's code of business conduct or the clear
violation of any other rules of behavior as may be provided in any employee
handbook which would be grounds for dismissal of any employee of the Company; or



(vii) Commission of a crime which is a felony, a misdemeanor involving an act of
moral turpitude, or a misdemeanor committed in connection with Executive's
employment by the Company which causes the Company a substantial detriment.



No act or failure to act shall be considered "willful" unless it is done, or
omitted to be done, by Executive in bad faith or without reasonable belief that
Executive's action or omission was in the best interests of the Company. Any act
or failure to act that is based upon authority given pursuant to a resolution
duly adopted by the Board of Directors, or the advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.



In the event of a termination under this Section 9(b), the Company will pay
Executive only the earned but unpaid portion of Executive's Basic Salary through
the termination date.



Following a termination for Cause by the Company, if Executive desires to
contest such determination, Executive's sole remedy will be to submit the
Company's determination of Cause to arbitration in Columbus, Ohio before a
single arbitrator under the commercial arbitration rules of the American
Arbitration Association. If the arbitrator determines that the termination was
other than for Cause, the Company's sole liability to Executive will be the
amount that would be payable to Executive under Section 9(d) of this Agreement
for a termination of Executive's employment by the Company without Cause. Each
party will bear his or its own expenses of the arbitration.



(c) Termination by Executive. In the event of an Employment Separation as a
result of a termination by Executive for any reason, Executive must provide the
Company with at least 30 days advance written notice ("Notice of Termination")
and continue working for the Company during the 30-day notice period, but only
if the Company so desires to continue Executive's employment and to compensate
Executive during such period.



In the event of such termination under this Section, the Company will pay
Executive the earned but unpaid portion of Executive's Basic Salary through the
termination date.



(d) Termination by Company Without Cause. In the event of an Employment
Separation as a result of termination by the Company without Cause, the Company
will pay Executive the earned but unpaid portion of Executive's Basic Salary
through the termination date and will continue to pay Executive's Basic Salary
for the remainder of the Initial Term or the Renewal Term, whichever is
applicable (the "Severance Period"); provided, however, any such payments will
immediately end if (i) Executive is in violation of any of his obligations under
this Agreement, including Sections 7 and/or 8; or (ii) the Company, after
Executive's termination, learns of any facts about Executive's job performance
or conduct that would have given the Company Cause, as defined in Section 9(b),
to terminate Executive's employment.



(e) The nonsolicitation/noncompetition periods described in Section 8 of this
Agreement shall be suspended and subject to extension while Executive engages in
any activities in breach of this Agreement. In the event that a court grants
injunctive relief to the Company for Executive's failure to comply with Section
8, the nonsolicitation/noncompetition period shall begin again on the date such
injunctive relief is granted. Nothing in this section shall relieve Executive of
his obligations under Section 8.



(f) Nothing contained in this Section 9 shall be construed as limiting
Executive's obligations under Sections 7 and/or 8 of this Agreement concerning
Confidential Information, or Noncompetition and Nonsolicitation.



10. Remedies; Arbitration.



(a) Executive hereby agrees that any disputes under Sections 7 and/or 8 shall
not be subject to arbitration. If Executive breaches Sections 7 and/or 8, the
damage will be substantial, although difficult to quantify, and money damages
may not afford the Company an adequate remedy; therefore, if Executive breaches
or threatens to breach Sections 7 and/or 8, the Company shall be entitled, in
addition to other rights and remedies, to specific performance, injunctive
relief and other equitable relief to prevent or restrain such conduct.



(b) Unless stated otherwise herein, the parties agree that arbitration shall be
the sole and exclusive remedy to redress any dispute, claim or controversy
involving the interpretation of this Agreement or the terms, conditions or
termination of this Agreement or the terms, conditions or termination of
Executive's employment with the Company. The parties intend that any arbitration
award shall be final and binding and that a judgment on the award may be entered
in any court of competent jurisdiction and enforcement may be had according to
its terms. This section shall survive the termination or expiration of this
Agreement.



> > (i) Arbitration shall be held in Columbus, Ohio, and shall be conducted by a
> > retired federal judge or other qualified arbitrator mutually agreed upon by
> > the parties in accordance with the Voluntary Arbitration Rules of the
> > American Arbitration Association then in effect. The parties shall have the
> > right to conduct discovery pursuant to the Federal Rules of Civil Procedure;
> > provided, however, that the Arbitrator shall have the authority to establish
> > an expedited discovery schedule and cutoff and to resolve any discovery
> > disputes. The Arbitrator shall not have jurisdiction or authority to change
> > any provision of this Agreement by alterations of, additions to or
> > subtractions from the terms hereof. The Arbitrator's sole authority in this
> > regard shall be to interpret or apply any provisions(s) of this Agreement.
> > The Arbitrator shall be limited to awarding compensatory damages, including
> > unpaid wages or benefits, but shall have no authority to award punitive,
> > exemplary or similar-type damages.
> > 
> > 
> > 
> > (ii) Any claim or controversy not sought to be submitted to arbitration, in
> > writing, within 120 days of when it arose shall be deemed waived and the
> > moving party shall have no further right to seek arbitration or recovery
> > with respect to such claim or controversy.
> > 
> > 
> > 
> > (iii) The arbitrator shall be entitled to award expenses, including the
> > costs of the proceeding, and reasonable counsel fees.
> > 
> > (iv) The parties hereby acknowledge that since arbitration is the exclusive
> > remedy, neither party has the right to resort to any federal, state or local
> > court or administrative agency concerning breaches of this Agreement, except
> > as otherwise provided herein in Section 10, and that the decision of the
> > Arbitrator shall be a complete defense to any suit, action or proceeding
> > instituted in any federal, state or local court before any administrative
> > agency with respect to any arbitrable claim or controversy.



11. Indemnification. The Company will indemnify, defend and hold Executive
harmless for and against any liabilities arising from or relating to this
Agreement and for such other liabilities consistent with the Company's policy
for indemnifying other directors and officers.



12. No Waiver. Any failure by the Company to enforce any provision of this
Agreement shall not in any way affect the Company's right to enforce such
provision or any other provision at a later time.



13. Saving. If any provision of this Agreement is later found to be completely
or partially unenforceable, the remaining part of that provision of any other
provision of this Agreement shall still be valid and shall not in any way be
affected by the finding. Moreover, if any provision is for any reason held to be
unreasonably broad as to time, duration, geographical scope, activity or
subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.



14. No Limitation. Executive acknowledges that his employment with the Company
may be terminated at any time by the Company or by Executive with or without
cause in accordance with the terms of this Agreement. This Agreement is in
addition to and not in place of other obligations of trust, confidence and
ethical duty imposed on Executive by law.



15. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.



16. Final Agreement. This Agreement replaces any existing agreement between
Executive and the Company relating to the same subject matter and may be
modified only by an agreement in writing signed by both Executive and a duly
authorized representative of the Company.



17. Further Agreements. The parties to this Agreement will execute, or cause to
be executed, any further agreement(s) necessary to effectuate the terms of this
Agreement.



18. Further Acknowledgments. EXECUTIVE ACKNOWLEDGES THAT HE HAS RECEIVED A COPY
OF THIS AGREEMENT, THAT HE HAS READ AND UNDERSTOOD THIS AGREEMENT, THAT HE
UNDERSTANDS THIS AGREEMENT AFFECTS HIS RIGHTS, AND THAT HE HAS ENTERED INTO THIS
AGREEMENT VOLUNTARILY.



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



> > > > AMERICAN EAGLE OUTFITTERS, INC.



By: /s/ Jay L. Schottenstein

      Jay L. Schottenstein,

      Chairman and Chief Executive Officer



 

 

EXECUTIVE:

 

/s/ George Kolber 









George Kolber